 1   WILLIAM P. BARR
     Attorney General of the United States
 2
     JOHN C. ANDERSON
 3   United States Attorney
 4   SEAN J. SULLIVAN
     Special Attorney
 5   U.S. Department of Justice
     U.S. Attorney’s Office, District of New Mexico
 6   201 Third Street, NW, Suite 900
     Albuquerque, New Mexico 87102
 7   Telephone: (505) 224-1514
     E-mail: sean.j.sullivan@usdoj.gov
 8   Attorney for Plaintiff
 9                        IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA

11
     United States of America,                            No. CR18-01309-TUC-RM (BPV)
12
                             Plaintiff,
13
             vs.                                        UNITED STATES’ REPORT TO THE
14                                                         COURT ON RESTITUTION

15   Marivel Cantu-Madril, and

16   Richard A. Madril,

17
                            Defendants.
18
19
20          The Court conducted a restitution hearing on March 3, 2021. At the hearing, the

21   Court ordered the defendants, Marivel Cantu-Madril and Richard Madril, to make
22
     restitution to the victims of their crimes. See Restitution Hearing Transcript. In particular,
23
     the Court ordered the following restitution:
24
25          Abdula Al Muhamadaway               $1500         Id. at 33
            Anibal Verdugo-Lopez                $1150         Id. at 60
26          Luis Barraza-Gracia                 $535          Id. at 50
27
            The Court also heard argument from the parties about restitution for these additional
28
 1   victims, but needed to review transcripts of court proceedings before deciding whether

 2   order repayment.
 3
           Orfa Alegria-Dominguez             $1500         Id. at 39
 4
           Ascencion Cardenas-Duarte          $2170         Id. at 55
 5
 6         Ronal Herrera-Gomez                $500          Id. at 56
 7         The Court also ordered restitution for these additional victims but directed the
 8
     Department of Homeland Security (“DHS”) to take reasonable steps to cash various
 9
10   cashier’s checks and money orders as credit towards the restitution.

11         Diana Ortiz de Barraza      $535 DHS                    Id. at 49-50
12
           Christian Celaya-Gortari    $545    Moneygram           Id. at 30
13
14         Graciela Fuentes            $380 Western Union          Id. at 31

15         Martha Lopez                $1070 Wells Fargo           Id. at 27
16
           Francisco Maytorena         $1070 Wells Fargo           Id. at 27
17
           Rita Miranda-Valdivia       $585 Wells Fargo         Id. at 27
18
                                       $380 U.S. Postal Service
19
           Please be advised of the following information from Special Agent Jorge Mendoza
20
21   about the reasonable steps of the United States to redeem these cashier’s check and
22   money orders. According to Special Agent Mendoza, he has contacted the respective
23
     government and financial institutions and learned it may be possible to deposit the checks
24
25   and money orders and possibly waive applicable fees, but only with a written order from

26   the Court.
27
           More specifically, Special Agent Mendoza provided government counsel with the
28


                                                -2-
 1   following information from Wells Fargo on March 17:

 2          I’ve been working with Branch and Service Managers for Wells Fargo in an
            attempt to get current information for the three Cashier checks that were
 3
            purchased in that institution. According to them, they don’t have that
 4          information anymore since it’s been more than 7 years. I was told that all
            cashiers checks had been sent to unclaimed and they would open a ticket for
 5
            the request but that can take days. More than likely those checks have been
 6          transferred to the Department of Revenue. I had an Intel Research Analyst
            trying to reach someone at the department twice but all they do is keep her
 7          on hold for long periods of time and eventually she has to hang up. I hope
 8          to have something back from Wells Fargo soon[.]
 9   Special Agent Mendoza provided this update on March 29:
10
            I contacted Wells Fargo again since I haven’t hear from them in
11          weeks. Apparently at least one branch hasn’t received anything yet,
12          however, one of the branch managers suggested we obtain the court order so
            that they can involve the legal department. We still need the court order
13          anyway in order to deposit the other money orders we have identified. Let
14          me know once you find out the status of the order.

15          If the Court enters a written restitution order, the United States will direct Special
16
     Agent Mendoza to present the order to DHS, Moneygram, Wells Fargo, and the U.S.
17
     Postal Service, attempt to cash the checks and money orders, and request waiver of
18
19   applicable fees.
20
21          Respectfully submitted this 3rd day of May, 2021.
22                                              MERRICK B. GARTLAND
23                                              Attorney General of the United States

24
25                                              FRED J. FEDERICI
                                                Acting United States Attorney
26
27                                              s/ Sean J. Sullivan
                                                SEAN J. SULLIVAN
28                                              Special Attorney


                                                 -3-
 1
 2   Copy of the foregoing served electronically or by
     other means this 3rd day of May, 2021, to:
 3
 4   Mark Willimann, counsel for Marivel Cantu-Madril, and Peter Matiatos, counsel for
     Richard A. Madril.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
